

115 HR 3888 IH: Strengthening our Pediatric Workforce Act of 2017
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3888IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Smucker (for himself, Mr. Evans, Mr. Valadao, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide grants for additional residency slots in
			 children’s hospitals graduate medical education programs.
	
 1.Short titleThis Act may be cited as the Strengthening our Pediatric Workforce Act of 2017. 2.FindingsThe Congress makes the following findings:
 (1)Our Nation is facing a critical physician shortage. (2)The predicted supply of pediatric medical specialists is not expected to meet demand over the next ten years, which may make it more difficult to provide children with complex or special health conditions the care they need.
 (3)Current Children’s Hospital Graduate Medical Education (CHGME) funding helps compensate for the imbalance in amount of available funding for children’s teaching hospitals in comparison to other teaching hospitals.
 (4)The purpose of this Act is to further support and strengthen the Children’s Hospital Graduate Medical Education (CHGME) payment program by providing additional assistance targeted at children’s specialty care.
 3.Grants for additional residency slots in children’s hospitals graduate medical education programsSection 340E of the Public Health Service Act (42 U.S.C. 256e) is amended by adding at the end the following new subsection:
			
				(i)Grant program for additional residency slots
 (1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may, for a year (beginning with 2018), make grants to—
 (A)children’s hospitals with approved graduate medical residency training programs that are otherwise receiving funding under this section for such year, for the direct expenses and indirect expenses associated with operating such program with respect to increasing the number of slots for qualifying full-time equivalent residents that exceed the limitation on the number of full-time equivalent residents under subparagraph (F) of section 1886(h)(4) of the Social Security Act, as applied pursuant to the previous provisions of this section, including for such purpose with respect to pediatric-related combined specialty programs recognized by an American Board of Medical Specialties; and
 (B)children’s hospitals for the start up costs associated with establishing an approved graduate medical training program for qualifying full-time equivalent residents.
 (2)Qualifying full-time equivalent residentsFor purposes of this subsection, the term qualifying full-time equivalent resident means a full-time equivalent resident in pediatric medical subspecialties, or pediatric surgical specialties.
 (3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection, not more than $10,000,000 for each of fiscal years 2018 through 2025..
		